DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant’s arguments, see arguments/remarks, filed 12/04/20, with respect to the rejection(s) of claim(s) 1-34 under 35 USC 112, 103 and Double Patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramsey US 2010/0324770 in view of Freese US 2010/00096203.  

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art relied upon would be obvious to a person of ordinary skill in the art and further a person of ordinary skill in the art would be motivated to combine the references, since each reference deals with the aspects of aligning a trailer, ensuring vehicle safety by preventing unnecessary movements and unnecessary accidents.  Therefore as provided in the motivation statements of the rejections below, a person of ordinary skill in the art would be motivated to make the cited combinations. 
                                                                  Claim Interpretation


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-one target for identifying 
-one data gathering device
-an interface for communicating

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                                                                                  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramsey US 2010/0324770 in view of Freese US 2010/00096203.

Regarding claim 1, Ramsey discloses a system for positioning a trailer hitch attached to a motor vehicle (16) with respect to a trailer hitch receiver (18) attached to a trailer comprising:

for identifying a position of the trailer hitch receiver (visual target 22, in paragraph [0021], or visual target 122 in at least paragraph [0022]); 

one data gathering device (sensor 18) spaced from the single target for obtaining picture element data from an observation region of a trailer hitch between the trailer hitch and a trailer hitch receiver positioned within the observation region of the trailer hitch (in at least paragraphs [0017-0018], and [0034-0035]); 

a controller for monitoring separation data from the region of the trailer hitch and determining a target path of travel for the vehicle to achieve a predetermined relation between the trailer hitch and a trailer receiver connected to the trailer (in at least paragraphs [0017-0018] and [0034-0035]); and 

an interface for communicating vehicle information to the controller including an actuation signal for initiating hitch/receiver alignment and conveying command signals to a vehicle steering system based on the target path of travel (in at least paragraphs [0033-0034], driver interface 20 providing inputs and system initialization and steering commands are provided directly to the steering system).

Although Ramsey does not explicitly disclose an interface including an actuation signal initiating hitch/receiver alignment, it would be obvious to a person of ordinary skill in the art at the time of the invention to understand that Ramsey discloses recognizing the initialization of the alignment process and further discloses various input devices such as switches and soft keys and that the driver interface inputs would be an obvious way to actuate the initiation of the alignment process in order for a driver/user to understand when the automatic alignment is turned on and is about to begin.

Although Ramsey discloses a single target that is visually recognizable, Ramsey fails to explicitly disclose that the target is visually colored.  Freese however teaches each target provided is colored which is able to provide a visual contrast with the hitch (in at least paragraph [0013]).  Freese also teaches an interface for communicating vehicle information to the controller including an actuation signal for initiating 

Regarding claim 2, the combination of Ramsey and Freese teaches the limitations of claim 1 as shown above.  Ramsey further discloses the system wherein data gathering device is a camera for capturing an image of the region of the trailer hitch (in at least paragraph [0019], sensor 18 is a camera system).

Regarding claim 3, the combination of Ramsey and Freese teaches the limitations of claim 1 as shown above.  Ramsey further discloses the system further comprising a display for indicating a distance between the trailer hitch and the trailer hitch receiver (in at least paragraph [0033], a first indicia and a second indicia are moved based on the location of the vehicle and the trailer hitch and the birds eye view of the alignment is displayed).

Regarding claim 4, the combination of Ramsey and Freese teaches the limitations of claim 1 as shown above.  Ramsey further discloses the system wherein the interface includes a system bus that provides a video image to the controller (in at least paragraphs [0033], video display that is produced by the video conversion algorithm and specific integrated circuit or the like).    
 

Regarding claim 5, the combination of Ramsey and Freese teaches the system of claim 1 as shown above.  Ramsey further discloses the system wherein said controller is configured to receive voice commands from an operator to engage said system (in at least paragraph [0033], driver interface may be equipped to respond to voice commands).  



Regarding claim 7, the combination of Ramsey and Freese teaches the limitations of claim 6 as shown above.  Ramsey further discloses the system wherein said controller is configured to receive a spoken verbal command to a particular motor vehicle (in at least paragraph [0033], driver interface may be equipped to respond to voice commands to the vehicle during the alignment process).  

Claims 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramsey US 2010/0324770 in view of Freese US 2010/00096203 and further in view of Dotzler US 2018/0039266.

Regarding claim 8, the combination of Ramsey and Freese teaches the limitations of claim 7 as shown above.  Ramsey fails to explicitly disclose however Dotzler teaches the system wherein said controller references a particular trailer by an ID number (in at least paragraph [0017], 2d barcode scanned and an ID number of trailer is provided to an ECU).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the trailer hitch alignment system as disclosed by Ramsey with the ID number from a trailer as taught by Dotzler in order to ensure a user has selected the right trailer and ensure that the vehicle aligns properly.

Regarding claim 9, the combination of Ramsey, Freese, and Dotzler teaches the limitations of claim 8 as shown above.  Ramsey fails to explicitly disclose however Dotzler teaches the system wherein said controller is configured to receive the ID number via one of a cell phone, a tablet, and an Internet of Things (IoT) device, and a home automation device (in at least paragraphs [0017-0018], wherein a camera (IoT) sensor is connected to the internet and receives the ID number).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the trailer hitch .

Claims 10-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramsey US 2010/0324770 in view of Freese US 2010/00096203 and further in view of Miersch-Wiemers US 9340197.

	Regarding claim 10, the combination of Ramsey and Freese teaches the limitations of claim 7 as shown above.  Ramsey fails to explicitly disclose however Miersch-Wiemers teaches the system wherein said controller is configured to receive an authorization code once the verbal command is given to confirm that an authorized person is issuing the verbal command (in at least Col. 3 line 56-Col. 4 line 8, user must enter certain number of buttons in a specific sequence and a voice command is recognized to enable the interface).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the trailer hitch alignment as disclosed by Ramsey with the authorization of a user as taught by Miersch-Wiemers in order to ensure the correct user is utilizing the system, to prevent unwanted or unnecessary accidents or theft.    

	Regarding claim 11, the combination of Ramsey, Freese, and Miersch-Wiemers teaches the limitations of claim 10 as shown above.  Ramsey fails to explicitly disclose however Miersch-Wiemers teaches the system wherein said authorization code is one of a password, PIN number, a finger print, face recognition, and iris recognition (in at least Col. 3 line 56-Col. 4 line 8, user must enter certain number of buttons in a specific sequence and a voice command is recognized to enable the interface).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the trailer hitch alignment as disclosed by Ramsey with the authorization of a user as taught by Miersch-Wiemers in order to ensure the correct user is utilizing the system, to prevent unwanted or unnecessary accidents or theft.      



	Regarding claim 13, the combination of Ramsey, Freese, and Miersch-Wiemers teaches the limitations of claim 12 as shown above.  Ramsey fails to explicitly disclose however Miersch-Wiemers teaches the system wherein said mobile device is one of a cell phone, a tablet, and a key fob (interface 52B, wirelessly communicating authorization code). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the trailer hitch alignment as disclosed by Ramsey with the authorization of a user as taught by Miersch-Wiemers in order to ensure the correct user is utilizing the system, to prevent unwanted or unnecessary accidents or theft.    

	Regarding claim 14, the combination of Ramsey, Freese, and Miersch-Wiemers teaches the limitations of claim 12 as shown above.  Ramsey fails to explicitly disclose however Miersch-Wiemers teaches the system wherein wherein said unique code is transmitted using one of an automotive key fob, RF link, Bluetooth, and near field communication (interface 52B, wirelessly communicating authorization code through an electrical connection and paragraph [0038], RF transceiver). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the trailer hitch alignment as disclosed by Ramsey with the authorization of a user as taught by Miersch-Wiemers in order to ensure the correct user is utilizing the system, to prevent unwanted or unnecessary accidents or theft.    




	Regarding claim 16, the combination of Ramsey, Freese, and Miersch-Wiemers teaches the limitations of claim 16 as shown above.  Ramsey further discloses the system wherein the controller is configured to start the particular vehicle and move the particular vehicle automatically or autonomously and navigating to where the particular trailer is located (in at least paragraph [0018]).   

	Regarding claim 17, the combination of Ramsey, Freese, and Miersch-Wiemers teaches the limitations of claim 16 as shown above.  Ramsey further discloses the system wherein the controller is configured to align the particular motor vehicle and backup the particular motor vehicle such that the particular trailer can be placed on the vehicle hitch manually or automatically (in at least paragraphs [0017-0018] and [0035]).  

Claims 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramsey US 2010/0324770 in view of Freese US 2010/00096203 and Miersch-Wiemers US 9340197 and further in view of Muharemovic US 2017/0043806.

.   


Claims 19-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramsey US 2010/0324770 in view of Freese US 2010/00096203, and further in view of Luo US 2013/0226390.

	Regarding claim 19, Ramsey discloses a method of aligning a motor vehicle with a trailer comprising: 

placing one visually 

obtaining with one data gathering device (sensor 18) an image of a region occupied by a trailer hitch and a trailer hitch receiver having the single target for identification of the trailer hitch (in at least paragraphs [0017-0018], and [0034-0035]); 

analyzing a region occupied by a trailer hitch attached to a vehicle and a trailer receiver attached to a trailer to determine an initial distance between a specified portion of the trailer hitch and a specified portion of the receiver (in at least paragraphs [0017-0018], [0025], and [0034-0035], determine a distance to the visual target); 

based on the initial distance determining a target path of the travel to bring the trailer hitch and the trailer receiver into a predetermined relation with each other to facilitate engagement between the hitch and receiver (in at least paragraphs [0017-0018] and [0034-0035]); and 

communicating command signals to a vehicle steering system based on the target path for moving the vehicle toward the trailer to at least approximately achieve the predetermined relation (in at least paragraphs [0033-0034], driver interface 20 providing inputs and system initialization and steering commands are provided directly to the steering system).

Although Ramsey discloses a single target that is visually recognizable, Ramsey fails to explicitly disclose that the target is visually colored.  Freese however teaches each target provided is colored which is able to provide a visual contrast with the hitch (in at least paragraph [0013]).  Freese also teaches communicating vehicle information to the controller including an actuation signal for initiating hitch/receiver alignment and conveying command signals to a vehicle steering system based on the target path of travel (in at least paragraphs [0017-0018]).


Ramsey fails to explicitly disclose however Luo teaches defining a boundary having an area therein reachable by the trailer hitch to the trailer hitch receiver that can be guided based on a turn radius of the motor vehicle; verifying that the single target is inside the area of the boundary and based on the vehicle turning characteristics determining a target path of the travel to bring the trailer hitch and the trailer receiver into a predetermined relation with each other to facilitate engagement between the hitch and the receiver (in at least paragraphs [0024], [0028] and [0030]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the trailer hitch alignment as disclosed by Ramsey with the alignment system considering the turning radius of the vehicle as taught by Luo in order to allow for an operator to easily attach a trailer to a vehicle.


Regarding claim 20, the combination of Ramsey, Freese, and Luo teaches the limitations of claim 19 as shown above.  Ramsey further discloses wherein a controller communicates with the vehicle by means of a communications bus (in at least paragraph [0020]).

	Regarding claim 21, the combination of Ramsey, Freese, and Luo teaches the limitations of claim 20 as shown above.  Ramsey further discloses the method including a step of receiving voice commands from an operator to engage the system (in at least paragraph [0033], driver interface may be equipped to respond to voice commands).  

	Regarding claim 22, the combination of Ramsey, Freese, and Luo teaches the limitations of claim 21 as shown above.  Ramsey further discloses the method including a step of receiving voice commands to select one of the trailer hitch receiver and the target (in at least paragraph [0033], driver interface may be equipped to respond to voice commands).  

	Regarding claim 23, the combination of Ramsey, Freese, and Luo teaches the limitations of claim 22 as shown above.  Ramsey further discloses the method including a step of receiving a spoken verbal command to a particular motor vehicle (in at least paragraph [0033], driver interface may be equipped to respond to voice commands to the vehicle during the alignment process).  

Claims 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramsey US 2010/0324770 in view of Freese US 2010/00096203 and Luo US 2013/0226390 and further in view of Dotzler US 2018/0039266.

Regarding claim 24, the combination of Ramsey, Freese, and Luo teaches the limitations of claim 23 as shown above.  Ramsey fails to explicitly disclose however Dotzler teaches the system wherein said controller references a particular trailer by an ID number (in at least paragraph [0017], 2d barcode scanned and an ID number of trailer is provided to an ECU). It would have been obvious to a person of 

Regarding claim 25, the combination of Ramsey, Freese, Luo, and Dotzler teaches the limitations of claim 24 as shown above.  Ramsey fails to explicitly disclose however Dotzler teaches the system wherein said controller is configured to receive the ID number via one of a cell phone, a tablet, and an Internet of Things (IoT) device, and a home automation device (in at least paragraphs [0017-0018], wherein a camera (IoT) sensor is connected to the internet and receives the ID number). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the trailer hitch alignment system as disclosed by Ramsey with the ID number from a trailer in order to ensure a user has selected the right trailer and ensure that the vehicle aligns properly. 

Claims 26-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramsey US 2010/0324770 in view of Freese and Luo US 2013/0226390 and further in view of Miersch-Wiemers US 9340197.


	Regarding claim 26, the combination of Ramsey, Freese, and Luo teaches the limitations of claim 23 as shown above.  Ramsey fails to explicitly disclose however Miersch-Wiemers teaches the method including the step of receiving an authorization code once the verbal command is given to confirm that an authorized person is issuing the verbal command (in at least Col. 3 line 56-Col. 4 line 8, user must enter certain number of buttons in a specific sequence and a voice command is recognized to enable the interface).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the trailer hitch alignment as disclosed by Ramsey with the authorization of a user as taught by Miersch-Wiemers in order to ensure the correct user is utilizing the system, to prevent unwanted or unnecessary accidents or theft.      



	
Regarding claim 28, the combination of Ramsey, Freese, Luo, and Miersch-Wiemers teaches the limitations of claim 27 as shown above.  Ramsey further discloses the method including a step of starting the particular vehicle and moving the particular vehicle on its own automatically or autonomously and navigating to where the particular trailer is located (in at least paragraph [0018]).  

	Regarding claim 29, the combination of Ramsey, Freese, Luo, and Miersch-Wiemers teaches the limitations of claim 28 as shown above.  Ramsey further discloses the method including a step of aligning the particular motor vehicle and backing up the particular motor vehicle such that the particular trailer can be placed on the vehicle hitch manually or automatically (in at least paragraphs [0017-0018] and [0035]).

  
Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramsey US 2010/0324770 in view of Freese, Luo US 2013/0226390, and Miersch-Wiemers US 9340197 and further in view of Muharemovic US 2017/0043806.

.     


Claims 31-32 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramsey US 2010/0324770 in view of Avitan US 5265021.

	Regarding claim 31, Ramsey discloses a method comprising the steps of: 

placing a predefined visually 

obtaining with one data gathering device data of a region from a trailer hitch attached to a vehicle to determine the relationship of the trailer to the vehicle  (in at least paragraphs [0017-0018], and [0034-0035]); 

recognizing the predefined visually 



analyzing the region to determine the relationship of the trailer to the vehicle (in at least paragraphs [0017-0018], [0025], and [0034-0035], determine a distance to the visual target); 


monitoring a relationship between the trailer and the vehicle control while backing the vehicle and the attached trailer (in at least paragraphs [0017-0018], [0025], and [0034-0035]).

Although Ramsey does not explicitly disclose that only the specific predefined color is visible, a person of ordinary skill in the art at the time of the invention would understand this to be a matter of design choice since Ramsey does disclose distinguishing the visual target from other visible noise.  Therefore a person of ordinary skill in the art would understand that there are a finite number of ways a person may distinguish a target from other features including recognizing the target and removing other features from the image.

Although Ramsey discloses a single target that is visually recognizable, Ramsey fails to explicitly disclose that the target is visually colored.  Freese however teaches each target provided is colored which is able to provide a visual contrast with the hitch (in at least paragraph [0013]).  Freese also teaches an interface for communicating vehicle information to the controller including an actuation signal for initiating hitch/receiver alignment and conveying command signals to a vehicle steering system based on the target path of travel (in at least paragraphs [0017-0018]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the trailer hitch alignment system as 

Ramsey fails to explicitly disclose however Avitan teaches reversing a normal steering wheel of the vehicle to a vehicle wheel turning relationship so that rotation of the steering wheel in one sense causes the vehicle wheels to rotate in an opposite sense when backing a trailer (see abstract and Col. 2 line 34-57). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of backing a motor vehicle with a trailer as disclosed by Ramsey with the reversal of normal steering as taught by Avitan in order to make it easier for an operator to move a wanted or needed direction.


Regarding claim 32, the combination of Ramsey, Freese, and Avitan teaches the limitations of claim 31 as shown above. Ramsey further discloses the method including a step of revealing the at least one specific color having non-target artifacts included in a resultant image after applying the color mask (in at least paragraph [0037], visible noise).

Regarding claim 34, the combination of Ramsey, Freese, and Avitan teaches the limitations of claim 31 as shown above.  Ramsey further discloses the method including a step of determining a specific shape or pattern associated with the predefined visually colored single target by using edge detection (in at least paragraphs [0032], [0036-0037], wherein the shape of the target is determined based on the stereoscopic imaging).  


Claims 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramsey US 2010/0324770 in view of Freese and Avitan US 5265021 and further in view of Ghneim US 2017/0123431.

.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form and listed below.
Trevino US 2011/0216199 teaches an apparatus and a method for its use to assist an operator of a towing vehicle in backing the towing vehicle accurately into a position in which parts of a hitch can be mated to connect the towing vehicle with a trailer. A camera in a towing vehicle module provides the towing vehicle operator a video image of the trailer and a target mounted on it. A beam of light from the towing vehicle module and falling on the target is visible in the video image to show when the towing vehicle approaches and reaches a position in which the hitch can be mated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669